Citation Nr: 1341628	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to an increased disability rating in excess of zero percent for an umbilical hernia.


REPRESENTATION

Appellant (the Veteran) is represented by:	  Barry P. Allen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 3, 1967 to August 11, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2012, the Veteran testified in a Travel Board hearing in Nashville, Tennessee, before the undersigned Veterans Law Judge.  A copy of the Board hearing transcript is associated with the claims file.

In June 2012, the Board remanded this matter to the RO to obtain Social Security Administration (SSA) records and to provide the Veteran with a statement of the case for the separate issue of an increased disability rating in excess of zero percent for the service-connected umbilical hernia.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the RO's compliance with the June 2012 Board Remand are included in both the Withdrawal and Duties to Notify and Assist sections below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.




FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the left inguinal canal or groin in service. 

2.  The Veteran did not have symptoms of a left inguinal hernia in service or until years after service separation. 

3.  The Veteran had an umbilical (epigastric or ventral) hernia in service.  

4.  The current left inguinal hernia is not causally or etiologically related to an in-service injury, disease, or event.

5.  Through his attorney, in a June 2012 letter, the Veteran indicated that he was waiving all claims for the epigastric hernia, including an increased rating. 

6.  Through his attorney, in June 2012 and January 2013 letters, the Veteran indicated that he was waiving the theory of secondary service connection for inguinal hernia (as secondary to the service-connected umbilical/epigastric hernia). 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left inguinal hernia are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  Through his attorney, in June 2012, the Veteran withdrew the issue of an increased rating for the umbilical hernia.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. § 20.204(c) (2012). 

3.  Through his attorney, in June 2012 and January 2013, the Veteran withdrew the theory of service connection for a left inguinal hernia as secondary to the service-connected umbilical hernia.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.204, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Increased Rating for an Umbilical Hernia 
and Theory of Secondary Service Connection for a Left Inguinal Hernia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  

In this case, the Veteran entered a notice of disagreement (through his prior representative) as to an increased rating for the service-connected umbilical hernia, but did not subsequently perfect the appeal; instead, through his attorney, he withdrew the appeal as to this increased rating issue prior to issuance of a statement of the case.  For this reason, no statement of the case has been issued.  Issuance of a statement of the case regarding the increased rating (for umbilical hernia) issue was the basis of the June 2012 Board Remand.  As explained further below, the Veteran, through his attorney representative, withdrew the increased rating (for umbilical hernia) issue prior to issuance of the statement of the case on this issue.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies; therefore, the withdrawal discussed herein applies to the notice of disagreement as to the increased rating claim for an umbilical hernia.  See 38 C.F.R. § 20.204(c). 

During the Remand, through his attorney representative in a June 2012 Attorney's Statement, the Veteran has clearly withdrawn any "claims" pertaining to the service-connected umbilical hernia, which includes both the issue of an increased disability rating in excess of zero percent for an umbilical hernia, as well as the "question" or legal theory of whether the inguinal hernia developed later as "secondary" to the service-connected umbilical hernia.  See 38 C.F.R. § 20.204.  

Through his attorney, the Veteran has explicitly rejected the theory of service connection for inguinal hernia as secondary to the service-connected umbilical hernia.  See 38 C.F.R. § 3.310.  In a June 2012 letter to the undersigned Veterans Law Judge, the Veteran's attorney wrote that the previous submission by a prior representative - that the inguinal hernia was secondary to the epigastric hernia - "was made in error" because the representative "did not know that an inguinal hernia is NOT secondary to an epigastric hernia."  The attorney's June 2012 letter also referenced his "waiver" at the Board hearing relative to an epigastric hernia, contending that there was no need for remand (based on the NOD) for a statement of the case on the increased rating for epigastric hernia issue.  In a January 2013 letter, the attorney emphasized in bold print and capital letters that the "inguinal hernia [the Veteran] does have is therefore NOT secondary to the umbilical hernia," contending instead that the Veteran has only had an inguinal hernia. 

In an August 2012 correspondence, the undersigned further explained to the Veteran and his attorney the purpose of the Board's June 2012 Remand, including the purpose of the instruction to provide the Veteran with a statement of the case for the issue of an increased disability rating in excess of zero percent for the service-connected umbilical hernia.  This rating issue and portion of the Remand was predicated on the assumption that the contentions in this case may have invoked an issue of increased rating of the umbilical hernia, that is, a question of "rating" based on a change of diagnosis (from umbilical/ventral hernia to inguinal hernia as requested) and change of diagnostic code (from 7339 to 7338) under which the disability could be rated.  In effect, through his attorney, the Veteran was asking VA to find that he has always had only an inguinal hernia, that he never had an umbilical/epigastric hernia (due to misdiagnosis), and now only has an inguinal hernia, which should be recognized by name, diagnostic code, and assignment of a much higher rating.  In the historical and procedural context of having been granted service connection for, and rated for, umbilical/epigastric hernia since 2002, the logical implication from such contentions is that VA should simply recognize inguinal hernia as the already service-connected disability.  Such action by VA would either involve a finding of clear and unmistakable error in a prior rating decision (a claim that requires specificity and that has not been made in this case) or would involve change of diagnosis and diagnostic code under which the already service-connected disability would be rated.  As explained in the August 2012 letter, the very question of whether there was a "misdiagnosis" of umbilical/ventral hernia during service that should now be corrected to reflect a different diagnosis of inguinal hernia, as the Veteran consistently contends through his attorney, potentially invoked both rating questions and service connection questions; an adjudication of either issue would have required resolution of this ancillary "question" and contention as to whether in fact a misdiagnosis of umbilical hernia occurred during service.  

As the issue of increased rating for umbilical hernia is withdrawn, the ancillary question of misdiagnosis during service still will be addressed on the merits as part of the direct service connection for inguinal hernia issue on appeal.  In this Board decision, on the appealed issue of direct service connection for a left inguinal hernia, the Board has fully addressed the contention and question of whether there was a misdiagnosis of a left inguinal hernia in service as an umbilical/epigastric hernia; therefore, withdrawal of the issue of increased rating for the umbilical hernia by the Veteran has not resulted in withdrawal of any essential "question" before the Board or contentions that were raised in this case, including the question of misdiagnosis during service.  

In this case, as fully adjudicated below, the Board finds that the weight of the evidence demonstrates that there was no misdiagnosis of the service-connected umbilical hernia during service; therefore, the need to complete the procedural development of the increased rating issue (as instructed in the June 2012 Board Remand) is rendered moot, particularly in light of the Veteran's withdrawal of all "claims" pertaining to the service-connected umbilical hernia, to include the issue of an increased rating.  See 38 C.F.R. § 20.204(c).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely letter dated in May 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2006 letter included provisions for disability ratings and for the effective date of the claims.

During the January 2012 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony and to advise the Veteran of the necessity to demonstrate evidence in support of the claim.  The undersigned also indicated that the record would be held open for 60 days in an effort to enable the Veteran to obtain additional evidence in support of his claim.  There is no indication that there is missing or overlooked evidence in this case; this case turns on the probative value of the evidence that is available, which includes evidence on all elements of the service connection claim.  The element of current disability of left inguinal hernia has been established, so is not in dispute.  There is competent evidence, both lay and medical, private and VA, addressing the remaining elements of in-service injury or disease of inguinal hernia and nexus between current left inguinal hernia and service.  Notwithstanding the contentions (January 2013 attorney letter) that there is only overwhelming evidence in support of the claim, and "THERE IS NO EVIDENCE TO THE CONTRARY," as will be addressed in this decision, there is affirmative evidence to the contrary on each element of this claim that supports the Board's findings.  This case does not turn on missing or overlooked evidence, but on the weight of the evidence that is of record.  For these reasons, the Board hearing actions fulfilled the duties under 38 C.F.R. 
§ 3.103 (2012) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, private medical opinion, VA examinations from March 2006 and April 2008, and the Veteran's statements, to include his testimony during the January 2012 Board hearing.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the March 2006 VA examiner did not provide a medical opinion as to the diagnosed left inguinal hernia; however, the Board finds that, collectively, the VA opinions and findings obtained in this case are adequate.  The VA opinion provided in the April 2008 VA examination report (that the Veteran had an umbilical hernia in service and did not have an inguinal hernia in service) considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  The April 2008 VA examination also addresses the theory of entitlement on a secondary basis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).

In this case, because the weight of the evidence demonstrates that there was no injury to, or disease of, the inguinal canal or groin in service, and the weight of the evidence also demonstrates that the claimed disability of inguinal hernia had its onset years after service separation, there is no duty to provide further VA medical examination or nexus opinion.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for direct service connection for a left inguinal hernia because there is nothing involving inguinal hernia or injury in service to which any current inguinal hernia disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (stating that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

With regard to the request for further medical opinion, including the previously requested testimony from a VA physician, the Board finds that no further development of the evidence and no further medical opinion is required in this case.  Because the weight of the evidence demonstrates that there was no injury to, or disease of, the inguinal canal or groin in service; the weight of the credible evidence does not demonstrate even persistent symptoms of a left inguinal hernia; and the weight of the evidence demonstrates there was no misdiagnosis of umbilical (epigastric) hernia in service, referral of the issue to obtain an additional examination and/or further medical opinion as to the etiology of the Veteran's left inguinal hernia would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value, as it would be based on an inaccurate history of inguinal injury or hernia or even groin pain or relevant symptoms in service.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Additionally, the Board finds that there is sufficient medical evidence of record to decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (VA examination or opinion required where there the record does not contain "sufficient medical evidence" to decide the claim);  38 C.F.R. § 3.159 (VA will refrain from providing assistance if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim).  The competent medical evidence in this case includes service treatment record entries reflecting findings and diagnosis of hernia, service examination reports noting hernia, a service Medical Board examination report reflecting a diagnosis and specific clinical findings of hernia, post-service private physician medical statements reflecting diagnosis and clinical findings regarding hernia, VA examination reports with clinical findings pertaining to hernias, a VA examiner's opinion that the Veteran had an umbilical hernia in service and did not have an inguinal hernia in service, and private treating physician statements including diagnoses and medical opinions as to the type of hernia the Veteran had in service.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (VA examination or opinion is not necessary where there is sufficient competent medical evidence on file for the VA Secretary to make a decision on the claim).  The evidence that has already been developed or submitted includes competent medical evidence of in-service and post-service diagnoses, in-service and post-service clinical findings of umbilical/epigastric hernia, post-service findings and diagnosis of inguinal hernia, and medical opinion evidence regarding the onset of inguinal hernia that is adequate to address the question of misdiagnosis during service.  

Pursuant to the June 2012 Board Remand, the RO requested the Veteran's SSA records in July 2012.  In a response dated in August 2012, SSA indicated that the Veteran's SSA medical records had been destroyed.  Here, it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, left inguinal hernia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in service and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Direct Service Connection for a Left Inguinal Hernia

The Veteran contends that he has a left inguinal hernia which had onset in service, although he did not claim service connection for a left inguinal hernia when he first filed an application for VA compensation in July 1971.  He contends instead that, at that time, he claimed service connection for an epigastric (umbilical) hernia, among other conditions.  He now asserts and has testified that he did not know the difference between an epigastric and inguinal hernia at that time, never had an epigastric hernia during service, and has always had a left inguinal hernia, to include during service.

The Veteran is service connected for an epigastric (umbilical) hernia, rated as noncompensable.  In this case, the Veteran now argues that the epigastric hernia noted in service (for which he received a medical discharge from active service) is a misdiagnosis, that he has never had an epigastric hernia, and that he actually had an inguinal hernia in service, including complaints of in-service testicular pain.

An inguinal hernia is defined as a "herniation of a loop of intestine into the inguinal canal."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 861 (31st Ed. 2007); see also 38 C.F.R. § 20.903(b)(2) (2012) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  An epigastric hernia is defined as "an abdominal hernia through the linea alba above the navel."  Id.  An umbilical hernia is "a type of abdominal hernia in which part of the intestine protrudes at the umbilicus and is covered with skin and subcutaneous tissue."  Id. at 862.  For clarity in this decision, the conditions of an epigastric hernia and an umbilical hernia are used interchangeably.  Consistent with these definitions distinguishing epigastric hernia from inguinal hernia, at the Board personal hearing, the Veteran's attorney read from medial articles from emedicine.com to help define the hernias.  The inguinal hernia was further defined as indirect, which descends from the abdomen into the scrotum, and may occur at any age.  The direct inguinal hernia occurs slightly to the inside of the site of the indirect hernia, rarely protrudes into the scrotum, and tends to occur in the middle-aged and elderly.  An epigastric hernia occurs between the navel and the lower part of the ribcage in the middle of the abdomen.  

After a review of all the evidence, the Board first finds that the Veteran has a current disability of a left inguinal hernia.  There are various diagnoses of inguinal hernia of record beginning in 2005.  Most recently, in a September 2011 VA examination of the service-connected epigastric hernia, the examiner diagnosed the Veteran with a large, left inguinal hernia.  

The Board next finds that the weight of the evidence of record, lay and medical, demonstrates that the Veteran did not sustain any injury or disease of the inguinal canal or groin in service and that he did not in fact have an inguinal hernia in service.  The crux of the Veteran's claim, which he has consistently argued, is that he was misdiagnosed with an epigastric hernia in service and that he complained of pain in his left testicle at discharge.  See Hearing Transcript at 3.  He has also repeatedly asserted during the current claim that he has never had an epigastric hernia and should have been diagnosed with an inguinal hernia based on the in-service complaints.  As a partial basis for the assertion that the service treatment records do not reflect an accurate diagnosis and are therefore unreliable, the Veteran now contends that his documented in-service reports of being a "bleeder" and having knee surgery were incorrectly recorded as he never indicated that he was a "bleeder" and has never had knee surgery.

Evidence that weighs against a finding of an in-service inguinal injury, inguinal hernia, or even symptoms of inguinal hernia during service includes a contemporaneous service treatment report from July 17, 1967 specifically finding and diagnosing an epigastric hernia.  At that time, the Veteran complained of a painful epigastric hernia.  Upon examination, he was found to have a one-centimeter, tender, epigastric hernia superior to the umbilicus.  According to his prior medical history as recorded by the health professional from the Medical Corps, the Veteran claimed to be a "bleeder" as he reported that he bled excessively following a (pre-service) knee operation two years prior.

A Consultation Sheet from the same day, July 17, 1967, indicated that the Veteran had a painful, supraumbilical mass, which had been present for many months.  The next day, on July 18, 1967, a report of medical examination for discharge indicated that the Veteran had an abnormal clinical evaluation of the abdomen and viscera, to include hernia.  Specifically, a painful epigastric hernia was noted.  

On July 27, 1967, a Medical Board report revealed that the Veteran's chief symptom was a painful umbilical mass.  As to his past history, the report indicated that the Veteran now complained of a painful, supraumbilical mass.  At that time, the Veteran repeated the history of being a "bleeder," specifically describing that he had bled excessively following a knee operation two years prior.  The Veteran's present illness was identified as a painful epigastric hernia.  

A contemporaneous, physical examination of the Veteran as part of the Medical Board during service revealed the physician's specific clinical findings and assessment of a well-developed, well-nourished male with positive physical findings limited to a one centimeter tender epigastric hernia superior to the umbilicus.  The Veteran was diagnosed during the Medical Board examination with an epigastric hernia, which reflects the third time the Veteran had been examined and diagnosed with an epigastric hernia during service by different medical professionals.  Significantly, while there were positive physical findings of an epigastric hernia, there were no findings of an inguinal hernia at any time during service, including July 17 and 18, 1967, and at the Medical Board examination on July 27, 1967.  The Medical Board report clearly indicated that the positive physical findings were limited to an epigastric hernia.  On a DA Form 8-118 for Medical Board Proceedings, dated on July 27, 1967, the condition identified by three different medical professionals from the Medical Corps was painful epigastric hernia.  One of three medical professionals on the Medical Board was the same who initially examined the Veteran on July 17, 1967.  Pursuant to the Medical Board Proceedings, the Veteran was discharged because he failed to meet the medical fitness standards for enlistment and induction.  See Medical Board Report from July 27, 1967.  

Such contemporaneous, multiple, specific clinical findings and diagnoses on at least three occasions by various medical professionals during service render it extremely improbable that each examiner on each occasion misdiagnosed an inguinal hernia as an epigastric/umbilical hernia, an unlikely confusion given the extensive medical training of physicians, especially in the context of the very specific, measured, clinical findings regarding the location and size of an umbilical hernia that each service examiner and the Medical Board made.  Such contemporaneous, multiple, specific clinical findings and diagnoses on at least three occasions by various medical professionals during service, which reflect identical findings by different examiners, is also highly probative evidence that is inconsistent with and far outweighs the Veteran's current assertions and testimony, first made decades after service, that he never had an umbilical hernia during service.

Post-service evidence against a finding of in-service inguinal hernia includes the Veteran's own claim for service connection, which he filed in July 1971, approximately four years after service separation.  In the claim made about four years after service, the Veteran himself identified an "epigastric hernia" that had onset in July 1967.  As part of the claim for service connection, he did not mention or describe an inguinal hernia or symptoms of inguinal hernia at that time.  He did not just generally claim service connection for a hernia but, instead, specifically indicated he was claiming service connection for an "epigastric hernia" as noted in the service treatment records.  Such a specific report of having had an "epigastric hernia" during service, including specific reference to the epigastric hernia having occurred during service in July 1967, is consistent with the various diagnoses of epigastric hernia indicated on at least three occasions in the service treatment records, is consistent with the Medical Board findings, is consistent with negative post-service findings for inguinal hernia prior to 2005, and is inconsistent with the Veteran's current assertion that at the time of the claim he did not know the difference between an epigastric/umbilical hernia and an inguinal hernia.  

In addition, at the time of the claim in July 1971, the Veteran indicated that he was "having digestive trouble [and] pains in stomach, especially when [he] bend[s] over."  The symptoms the Veteran described did not pertain to inguinal hernia, but described symptoms pertaining to the anatomical location of an epigastric hernia.  This reporting by the Veteran four years after service of having an "epigastric hernia" during service and then having an epigastric hernia for which he was claiming service connection, in addition to being consistent with the specific clinical documentation and findings of epigastric hernia during service, is more contemporaneous than the Veteran's recent, inconsistent assertions, first made during the current VA claim for compensation decades after service, that he did not have an epigastric hernia during and after service but always had only an inguinal hernia.  

Additional unfavorable evidence consists of independent, post-service assessments by private treating physicians on different occasions of umbilical hernia, without history, notation, or findings of inguinal hernia.  A January 2002 Medical Statement from the Veteran's private treating physician, Dr. "K.W." that shows the findings and assessment that the Veteran had numerous diagnoses, to include a mild umbilical hernia, which the Veteran declined to repair.  Similarly, in February 2004, the Veteran's private treating physician, Dr. "L.B.," submitted a Medical Statement letter.  In the letter, Dr. L.B. also indicated that the Veteran had numerous medical problems, to include an umbilical hernia, which the Veteran again declined to repair.  Such evidence is highly probative of the fact that the Veteran indeed had an umbilical/epigastric hernia during service and in the years after service, including as found and diagnosed by two, separate treating physicians on two different occasions two years apart.  Such findings are consistent with the multiple findings and diagnosis of epigastric/umbilical hernia during service, and are inconsistent with and far outweigh the Veteran's current assertion first made decades after service that he never had an umbilical hernia.

The Veteran was afforded a VA examination for the service-connected umbilical hernia in April 2004 that resulted in specific clinical findings of an umbilical hernia.  The specific clinical findings were of a small anterior abdominal wall defect, about one centimeter in diameter, located just to the right of the umbilicus.  The defect was stable and without bulging or apparent hernia when the Veteran increased intraabdominal pressure.  The VA examiner noted that the Veteran had a history of ventral epigastric hernia with no evidence of obstruction or previous surgery; however, he indicated that the ventral epigastric hernia was now small and insignificant.  No inguinal hernia was noted or diagnosed at that time.  

The Veteran underwent another VA examination in April 2008.  Upon physical examination, the April 2008 VA examiner found a ventral hernia in the superior aspect of the umbilicus which was tiny and easily reducible.  The April 2008 examiner also diagnosed the Veteran with a large, left inguinal hernia, which reflects the first VA diagnoses of record of both umbilical hernia and inguinal hernia simultaneously.  As the Veteran was not found to have an inguinal hernia at the time of the April 2004 examination, then was found to have both an umbilical hernia and left inguinal hernia at the time of the April 2008 VA examination, such specific clinical findings and diagnosis show a post-service onset of inguinal hernia between April 2004 and April 2008.  Indeed, the first evidence of record of complaints, findings, diagnosis, and treatment of a left inguinal hernia is found in a June 2005 VA treatment report.  Such evidence is also highly probative that the Veteran had an umbilical hernia since service that was not a misdiagnosis, as the specific clinical findings show both an umbilical hernia and a left inguinal hernia present at the same time.  Such findings in the April 2008 VA examination report of having both an umbilical hernia and a left inguinal hernia are consistent with the multiple diagnoses of epigastric hernia during and after service, and subsequent diagnoses of left inguinal hernia on and after April 2008.  

Both the April 2004 and the April 2008 VA examination reports, while post-service evidence, serve to bolster the finding that the Veteran did, in fact, have an epigastric hernia in service and continued to have the same epigastric hernia years after discharge from service.  Indeed, in the July 1971 claim, the Veteran only reported pain in his stomach and digestive problems, did not assert that he had testicular pain or pain in his groin area, and specifically identified the hernia as "epigastric hernia."  Also, the location and measurements of the defect in April 2004 are identical to those of the epigastric hernia which was diagnosed in service.  Most significantly, the Veteran was separately and simultaneously diagnosed with both an umbilical hernia and an inguinal hernia, pursuant to the April 2008 VA examination, which is highly probative evidence that the Veteran had previously had an umbilical hernia with later, post-service onset of left inguinal hernia, and that the different diagnoses were based on clinical findings (including an absence of findings of inguinal hernia during VA examinations prior to 2008) rather than based on a misdiagnosis.  Also, the location of the umbilical hernia diagnosed in April 2008 (superior to the umbilicus) is identical to the location of the umbilical hernia diagnosed in service.  Such evidence weighs heavily in favor of the finding of epigastric hernia (only) in service, as well as the corollary findings that an inguinal hernia was not present during service, and there was no "misdiagnosis" of inguinal hernia during service as epigastric hernia. 

Evidence of record that supports the Veteran's claim includes an April 2012 letter from his private, treating physician, Dr. "M.B." opining that it was as likely as not that the Veteran had an inguinal hernia, rather than epigastric hernia, in service.  In the letter, Dr. M.B. noted that he has treated the Veteran since February 2012 and reviewed the Veteran's relevant medical records from VA and from service.  The Veteran reported to Dr. M.B. a history of having experienced pain in his testicles during service, that he did not experience pain in his abdomen in service, and that he had not experienced a painful mass in his abdomen during service.  The history provided by the Veteran to Dr. M.B. also denied having surgery on either knee.  

Ultimately, Dr. M.B. concluded that there was no evidence that the Veteran ever had an epigastric hernia, no evidence that any epigastric hernia was repaired, and that the 1967 service records were made in error.  Dr. M.B. reasoned that, because the Medical Board Proceedings also indicated that the Veteran had a knee operation, and Dr. M.B. found no such evidence of a knee surgery upon examination of the Veteran, Dr. M.B. also concluded that the Medical Board records were referring to a different patient, whose history and records were confused for those of the Veteran.  Dr. M.B., as does the Veteran and his representative, made a tacit assumption that, because the history of knee surgery did not apply to this Veteran, somehow the extensive history and findings pertaining to epigastric hernia during service also do not apply to this Veteran.  Based on these assumptions, Dr. M.B. opined that, based on the Veteran's history of testicular pain resulting from lifting heavy metal lockers during military duty and the existence of the current left inguinal hernia, it is as likely as not that the Veteran had an inguinal hernia, rather than an epigastric hernia, in service.  

The Board notes that Dr. M.B. stated the opinion in terms of only equal probability, that is, that it was only as likely as not that the Veteran had an inguinal hernia during service rather than epigastric hernia.  While an opinion stated in terms of at least as likely as not suggests some probative value, it also limits the strength of the opinion by its own language to one of equal probability of being an epigastric or an inguinal hernia during service.  Dr. M.B.'s tentative opinion that the Veteran had an inguinal hernia during service that was somehow misdiagnosed as an epigastric hernia during service is far outweighed by the multiple, specific, contemporaneous clinical findings and diagnoses of epigastric/umbilical hernia by various other physicians on at least three occasions in service and at least two occasions after service, including subsequent diagnoses of the Veteran having both type of hernias in 2008, and is inconsistent with other evidence including the Veteran's own claim to have had an epigastric hernia in 1971 when filing a VA claim for compensation. 

With regard to the weight of Dr. M.B.'s April 2012 opinion, the opinion is based on the Veteran's inaccurate reports to Dr. M.B. of having experienced pain in his testicles during service, that he did not experience pain in his abdomen in service, and that he had not experienced a painful mass in his abdomen during service.  For reasons explained elsewhere in this decision, this history by the Veteran is not credible; therefore, Dr. M.B.'s reliance on this inaccurate history significantly diminishes the value of the already tentatively expressed opinion that he rendered.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board does not reject the history provided to Dr. M.B. by the Veteran because the Veteran was the source of the history; rather, the Board finds that the history provided by the Veteran was outweighed by the other lay and medical evidence of record, including contemporaneous service treatment records that show no complaints or findings of testicular pain during service, and does show a painful mass in the abdomen during service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

In weighing the evidence of record, the Board finds the service treatment records, to include the Medical Board Proceedings, and the post-service treatment records, to be more probative than Dr. M.B.'s opinion of equal probability of relationship to service stated in terms of at least as likely as not.  As indicated, Dr. M.B. relied on inaccurate factual assumptions and unsupported reasoning in reaching even the tentative opinion of equal probability that he did.  Dr. M.B. relied on the fact that the Veteran's enlistment examination from February 1967 indicated a normal evaluation of the Veteran's abdomen and viscera, to include hernia; however, such a fact has no tendency to prove or disprove the onset of epigastric hernia during service.  Although there was no hernia of any kind noted upon enlistment, the Veteran has not claimed that he had a pre-existing condition that was aggravated by service, and a preexisting disability is not at issue.  Dr. M.B. also noted that the July 17, 1967 Consultation Sheet indicated the painful supraumbilical mass had been present for many months.  Referring to the February 1967 enlistment examination which found no hernia and indicated that the Veteran was in good health, Dr. M.B. reasoned that, if there had been a painful, supraumbilical mass that was present for many months prior to July 1967, one might assume it went back to February 1967, or earlier.  The Board does not find this argument persuasive or that such assumption follows from the absence of findings at service entrance examination.  The July 17, 1967 Consultation Sheet merely indicated that the epigastric hernia had been present for "many months," which is consistent with the finding of onset of an epigastric hernia after enlistment examination in February 1967.  Indeed, between February and July are four months; therefore, it is reasonable to deduce that the Veteran, in fact, had an epigastric hernia for many months prior to July 1967, which also had onset after the enlistment examination in February 1967.

Dr. M.B. indicated that upon examination of the Veteran he found no evidence of a one centimeter abdominal wall defect located to the right of the umbilicus, no such defect appeared on the abdominal X-ray, and he found no evidence of an epigastric hernia that was repaired.  Dr. M.B. found no surgical scars and X-rays of the knees revealed no evidence of previous surgery.  He also indicated that the February 1967 enlistment examination revealed no scars or indication of a knee surgery.  Based on these current findings, Dr. M.B. concluded that the Medical Board records, as a whole, are erroneous as they noted an inaccurate previous history of knee surgery.  Again, the Board finds this argument unpersuasive.  It is clear from the July 17, 1967 service treatment record and the July 27, 1967 Medical Board Proceeding that the medical professionals, including physicians evaluating the Veteran at that time, were merely recording what the Veteran himself was reporting to them.  During two different occasions, the records reflect that the Veteran reported being a "bleeder" when he had knee surgery two years prior.  The report given by the Veteran on July 17, 1967 appeared to have been offered in response to whether the Veteran preferred to have surgery for the epigastric hernia or a Medical Board Proceeding.  He ultimately chose to have a Medical Board Proceeding ostensibly because of his reported history of being a "bleeder" following surgery.

Also, as late as April 2008 (during the VA examination), the Veteran reported that he did not have a history of hernia surgical repair.  The fact that Dr. M.B. found no evidence of an epigastric hernia repair during his current examination in 2012, which was notably conducted over 44 years after service, is not inconsistent with the record and it does not support the claim that the Veteran never had an epigastric hernia.  Dr. M.B.'s opinion focuses on the history of knee surgery and reports of being a bleeder, but does not address or explain how multiple, specific, clinical descriptions, findings, and diagnoses of epigastric/umbilical hernia by multiple physicians in service and after service could all be the result of an erroneous diagnosis, of which he is only convinced is as likely as not to have occurred.

In contrast with Dr. M.B.'s current diagnosis, opinion, reasoning, and inaccurate factual assumptions rendered 44 years after service and as a consultation for compensation purposes, the service treatment records, to include the Medical Board Report and Proceedings, were all made contemporaneous to the Veteran's complaints and reports in service, and all diagnoses except the Medical Board diagnosis were made for treatment purposes.  During the Veteran's brief period of service from April to August 1967, at least four different medical professionals from the Medical Corps diagnosed the Veteran with an epigastric hernia on at least three different in-service examinations based on the Veteran's representations of the location of the pain and their own physical evaluations of the Veteran.  Indeed, the indications of pain in the epigastric area in service are of more probative value than the Veteran's more recent assertions that the pain was actually located in the testicles because the in service statements by the Veteran were more contemporaneous and were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

In sum, the preponderance of the lay and medical evidence is against the finding that the Veteran sustained any injury or disease of the inguinal canal or groin in service.  The preponderance of the evidence is also against the finding that the Veteran had an inguinal hernia in service that was misdiagnosed as an epigastric hernia; the weight of the evidence demonstrates that the Veteran had an umbilical (epigastric) hernia only during service, which was properly diagnosed on various occasions as such by trained medical professionals.  

To the extent that the Veteran now asserts that he has had left inguinal hernia symptoms since service separation, such assertion is far outweighed by the negative findings and history for inguinal hernia at service separation, the Veteran's own 1971 claim for service connection for epigastric hernia rather than inguinal hernia, the post-service findings and diagnosis of epigastric hernia (but not inguinal hernia) in 2002 and 2004, and the absence of post-service treatment records indicating complaints of, diagnosis of, or treatment for, a left inguinal hernia until June 2005.  The absence of post-service complaints, findings, diagnosis, or treatment of a left inguinal hernia after service for over three decades until 2005 is one factor, considered in addition to the multiple other factors stated in this decision, that tends to weigh against the Veteran's claim by showing post-service onset of inguinal hernia.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Indeed, until June 2005 (when the Veteran was first diagnosed with a left inguinal hernia in a VA treatment report), the Veteran made no mention of a left inguinal hernia, or gave a history that a left inguinal hernia manifested in service, or that he had testicular pain in service.  See Caluza at 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The record also reflects that the Veteran has had difficulties with his memory, which weighs against a finding that his recent assertions made pursuant to the current claim should be given value over the various, more contemporaneous in-service and post-service histories and findings.  In a September 1983 mental health record, the Veteran's treating psychiatrist indicated that the Veteran had extremely poor memory function and "is a poor historian."  In fact, during the April 2008 VA examination, the Veteran reported that he could not recall when his left inguinal hernia began to bother him.  Inconsistent with this report made in April 2008 of being unable to recall when the inguinal hernia began, during the current claim for compensation, the Veteran asserts that he recalls specifically that he did not have an umbilical hernia in service, that he did experience testicular pain in service, and that he had the left inguinal hernia ever since service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Not only may the Veteran's memory be less than reliable, including with the passage of time (in this case, decades), but self interest likely plays a role in the more recent statements, which were only made after being diagnosed with a left inguinal hernia in 2005 and while pursuing a claim with VA for disability compensation for a left inguinal hernia, resulted in a change of the issue from one for increased rating (for umbilical hernia) to one for service connection for inguinal hernia after it appeared (in April 2005 rating decision) that compensation would not paid for the service-connected umbilical hernia (rated 0 percent disabling).  See Pond, 12 Vet. App. at 341 (although the Board must take into consideration a veteran's statements, it may consider whether self interest may be a factor in making such statements).  The Board notes that the potential compensation for the Veteran's left inguinal hernia would result in a much higher disability rating percentage with much higher monetary compensation than the umbilical hernia for which he has been service connected for many years, but which is rated as noncompensably (0 percent) disabling.  The Veteran is aware of this fact, as he started asking for recognition of the 2005, asked for secondary service connection (March 2006 statement signed by the Veteran), and later claimed the theory of direct service connection.  At the Board hearing, the Veteran's attorney asserted that the degree of compensation for inguinal hernia would be a 60 percent rating.  Given the inconsistencies with the Veteran's statements regarding the onset of the left inguinal hernia symptoms, in the context of the other lay and medical evidence discussed, the Board finds that the preponderance of the evidence is against the finding that the Veteran had left inguinal hernia symptoms, to include testicular pain and pain in the groin area, in service or since service separation.

The Board next finds that the weight of the competent evidence further demonstrates that the Veteran's currently diagnosed left inguinal hernia (first diagnosed after service in 2005) is not related to service.  On the question of relationship of currently diagnosed inguinal hernia to service, evidence that facially tends to support the Veteran's claim is a June 2005 VA treatment report that reflects a history of the Veteran having been discharged from the Army due to a left inguinal hernia, and now complaining of left inguinal area pain with pain into the left testicle.  The Veteran's June 2005 reported history of having been discharged from the Army due to a left inguinal hernia is factually inaccurate because, as explained elsewhere in this decision, it is outweighed by other lay and medical evidence of record.  As discussed in detail above, the service treatment records reflect a medical discharge based on the diagnosis of an epigastric/umbilical hernia, not an inguinal hernia.  Such a factually inaccurate history is of no probative value and also may not serve as the basis for a medical opinion attempting to relate the current inguinal hernia to service.  See Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

The facially supportive evidence also includes a May 2009 VA treatment report, which reflects the opinion that the Veteran's left inguinal hernia was not completely reducible and that it is definitely a service-connected condition for which the Veteran received no disability compensation.  This statement that the left inguinal hernia was service connected was not accompanied by any explanation or medical basis or review of the relevant service treatment records.  The language stating inguinal hernia is "definitely" a service-connected condition for which he "receives  no disability compensation" even appears to be based on a factual misunderstanding that service connection had been granted for the left inguinal hernia rather than umbilical hernia, and that the inguinal hernia had been rated 0 percent disabling.  Such opinion entirely unsupported by a rationale, and likely premised on an inaccurate assumption that service connection had been granted for left inguinal hernia, is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see Miller, 11 Vet. App. at 348 (bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); see also Reonal at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In short, as the June 2005 history and May 2009 statements by VA medical professionals are conclusory and provide no rationale, the medical opinions are of no probative value.  

Moreover, any such opinions attempting to relate currently diagnosed inguinal hernia to service, including which would suggest that an inguinal hernia during service was somehow misdiagnosed as epigastric hernia - even were an opinion explicitly rendered rather than just oblique references to a history of inguinal hernia in service or conclusory statement that inguinal hernia is service connected - would be far outweighed by the multiple, specific, contemporaneous clinical findings and diagnoses of epigastric/umbilical hernia by various other physicians on at least three occasions in service and at least two occasions after service, including subsequent diagnoses of the Veteran having both type hernias in 2008, and is inconsistent with other evidence, including the Veteran's own claim to have an epigastric hernia in 1971 when filing a VA claim for compensation.  

With respect to the Veteran's at least implicit assertions regarding the diagnosis of his condition and the relationship between his service and his current left inguinal hernia, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on such complex disorders as an inguinal hernia.  See Jandreau at 1372; see also Barr at 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis and etiology of a specific condition.  As to the specific issue in this case, the diagnosis and etiology of a left inguinal hernia falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  Such conditions as inguinal hernia are diagnosed not by symptoms alone but by specialized physical examination by a medical professional, is not diagnosed only on the symptoms such as groin pain or bulges to which a lay person is competent to report, and rendering a diagnosis and an etiology opinion would require knowledge of the various causes or risk factors for inguinal hernia, and knowledge of periods of incubation or disease processes.  The question of diagnosis and causation, in this case, involves a complex medical question that the Veteran is not competent to address.  Jandreau at 1372.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).  

Moreover, even were the Veteran competent to state a diagnosis of inguinal hernia during service, as analyzed elsewhere in this decision, the Board finds that the Veteran has not credibly reported the presence of inguinal hernia in service or after service until 2005.  His description of symptoms prior to June 2005 does not include descriptions or complaints of inguinal hernia or report of having been diagnosed with inguinal hernia.  The evidence includes that on multiple occasions in service and after service when being examined or providing a history the Veteran did not mention an inguinal hernia or describe inguinal hernia symptoms or report a history of having been diagnosed with inguinal hernia at any time, including during service.  While the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, which would include a doctor diagnosing inguinal hernia during service, he has not contended that a doctor during service diagnosed an inguinal hernia or told him that he had an inguinal hernia.  See Jandreau.  

The Board notes that the RO also adjudicated the service connection claim on a secondary basis.  See 38 C.F.R. § 3.310 (2012).  While the RO adjudicated the theory of secondary service connection, through his attorney, the Veteran is adamant that he did not claim and is not asserting the his left inguinal hernia was either caused or aggravated by the service-connected epigastric hernia.  The record reflects the Veteran's signature on a March 2006 Statement in Support of Claim that claiming service connection for left inguinal hernia as "secondary to my umbilical hernia."  Through his attorney, in June 2012 and January 2013 letters, the Veteran indicated that he was waiving the theory of secondary service connection for inguinal hernia (as secondary to the service-connected umbilical/epigastric hernia).  For these reasons, the Board finds that, through his attorney, in June 2012 and January 2013, the Veteran withdrew the theory of service connection for inguinal hernia as secondary to service-connected umbilical hernia.  38 U.S.C.A. § 7105(b)(2),(d)(5); 38 C.F.R. §§ 20.204, 3.310.

To this extent, while the Veteran has withdrawn this theory of entitlement, the Board finds, arguendo, that the weight of the evidence is against the finding that the Veteran's left inguinal hernia is caused by, or increased in severity beyond the natural progress of the disease because of (aggravated by), the service-connected umbilical hernia.  The only competent medical opinion, reflected by an April 2008 VA examination report, reflects the opinion that the left inguinal hernia is not caused by or aggravated by the service-connected umbilical hernia, based on reasoning that an inguinal hernia and an umbilical hernia are anatomically distinct, one does not cause the other, and the left inguinal hernia developed after discharge from service.

For these reasons, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current left inguinal hernia and military service and no relationship between, or aggravation by, the service-connected umbilical hernia and the left inguinal hernia.  The Board finds that a preponderance of the evidence is against the claim for service connection for a left inguinal hernia, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left inguinal hernia is denied.

The appeal for an increased disability rating in excess of zero percent for an umbilical hernia, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


